 



EXHIBIT 10.25
SUPPLEMENTAL INDENTURE
     SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of June 29,
2006, among AUTO DISPOSAL SYSTEMS, INC., an Ohio corporation (“ADS”), ADS
ASHLAND, LLC, an Ohio limited liability company (“ADS Ashland”), ADS PRIORITY
TRANSPORT, LTD., an Ohio limited liability company (“ADS Priority”; ADS, ADS
Ashland and ADS Priority are sometimes referred to herein individually as a
“Guaranteeing Subsidiary” and, collectively, the “Guaranteeing Subsidiaries”),
Insurance Auto Auctions, Inc., an Illinois corporation (“Company”), the other
Subsidiary Guarantors (as defined in the Indenture referred to herein) and Wells
Fargo Bank, National Association, s trustee under the Indenture referred to
below (the “Trustee”).
WITNESSETH
     WHEREAS, the Company her heretofore executed and delivered to the Trustee
an indenture (the “Indenture”), dated as of April 1, 2005 providing for the
issuance of 11% Senior Notes due 2013 (the “Notes”);
     WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiaries shall execute and deliver to the Trustee a
supplemental indenture pursuant to which the Guaranteeing Subsidiaries shall
unconditionally guarantee all of the Company’s Obligations under the Notes and
the Indenture on the terms and conditions set forth herein (the “Subsidiary
Guarantee”); and
     WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture.
     NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which is hereby acknowledged, the Guaranteeing
Subsidiaries and the Trustee mutually covenant and agree for the equal and
ratable benefit of the Holders of the Notes as follows:
     1. CAPITALIZED TERMS. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
     2. AGREEMENT TO GUARANTEE. Each Guaranteeing Subsidiary hereby agrees to
provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Indenture including but not limited to Article 11 thereof.
     3. NO RECOURSE AGAINST OTHERS. No past, present or future director,
officer, employee, incorporator, stockholder or agent of any Guaranteeing
Subsidiary, as such, shall have any liability for any obligations of the Company
or any Guaranteeing Subsidiary under the Notes, any Subsidiary Guarantees, the
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each

1



--------------------------------------------------------------------------------



 



Holder of the Notes by accepting a Note waives and releases all such liability.
The waiver and release are a part of the consideration for the issuance of the
Notes.
     4. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT SUCH PRINCIPLES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     5. COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
     6. EFFECT OF HEADINGS. The Section headings herein are for convenience only
and shall not affect the construction hereof.
     7. THE TRUSTEE. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiaries and the Company.
[rest of page intentionally left blank; signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed and delivered, all as of the date first above
written.

                        AUTO DISPOSAL SYSTEMS, INC.    
 
               
 
  By:   /s/ Scott Pettit                      
 
      Name:        
 
               
 
      Title:        
 
               
 
                      ADS ASHLAND, LLC    
 
               
 
  By:   /s/ Scott Pettit                      
 
      Name:        
 
               
 
      Title:        
 
               
 
                      ADS PRIORITY TRANSPORT, LTD.    
 
               
 
  By:   /s/ Scott Pettit                      
 
      Name:        
 
               
 
      Title:        
 
               

                  INSURANCE AUTO AUCTIONS, INC.;     INSURANCE AUTO AUCTIONS
CORP.;     IAAI SERVICES, INC.; and     IAA ACQUISITION CORP.
 
           
 
  By:   /s/ Scott Pettit        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Trustee
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

3